LANE, Judge,
concurring in results.
I concur in results. I think that it is easier to understand Sub-section 4 of Section 1531 if we were to divide it into two parts:
4. Does any other act whereby, [Part 1] if it were done by the person falsely per-sonated, he might in any event become liable to any suit or prosecution, or to pay any sum of money, or to incur any charge, forfeiture or penalty, or [Part 2] whereby any benefit might accrue to the party personating, or to any other person....
TMs division is justified by the fact that the verbage in Part 1 refers to detriments caused to the person falsely personated. Part 2 refers to an advantage that would accrue to the person committing the false personation or an advantage which might accrue to others. Either a detriment caused to the victim, or an advantage possibly gained by the perpetrator would satisfy an essential element of the crime. In our current case, avoidance of arrest would be an advantage gained.